NOT FOR PUBLICATION                        FILED
                        UNITED STATES COURT OF APPEALS                     JUL 10 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                        No. 12-10576

            Plaintiff - Appellee,                 D.C. No. 1:12-cr-00009-RVM-2

   v.
                                                  MEMORANDUM*
 AIFANG YE,

            Defendant - Appellant.

                            Appeal from the District Court
                          for the Northern Mariana Islands
                  Ramona V. Manglona, Chief District Judge, Presiding

                         Argued and Submitted February 19, 2015
                                     Honolulu, HI

Before: CLIFTON, N.R. SMITH, and FRIEDLAND, Circuit Judges.

        Aifang Ye appeals her convictions for aiding and abetting the provision of

false information in a passport application in violation of 18 U.S.C. § 1542 and for

conspiracy to do the same. She argues that there was insufficient evidence to

support her convictions. We review de novo a defendant’s appeal challenging the

sufficiency of the evidence. United States v. Bennett, 621 F.3d 1131, 1135 (9th


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                           1
Cir. 2010). We hold that there was sufficient evidence to support the jury’s

verdicts on both counts.

       For the conspiracy conviction, Ye argues that there was insufficient evidence

to find that Ye and her brother-in-law Zhenyan Cheng entered into an unlawful

agreement because, she contends, there was no evidence that Ye or Zhenyan knew

that what they agreed to do was unlawful. Contrary to Ye’s assertions, there was

sufficient evidence for the jury to find that Ye and Zhenyan agreed to have

Zhenyan make a statement he knew to be untrue when applying with Ye for a

passport for Ye’s daughter. Because we hold in our concurrently filed opinion that

violating § 1542 does not require specific intent, the jury did not need to find that

either Zhenyan or Ye knew that what they were doing was unlawful. Ye’s

sufficiency-of-the-evidence arguments challenging the conspiracy conviction

therefore fail.

       For the aiding and abetting conviction, Ye argues that her conviction should

be overturned because Zhenyan was acquitted of providing false information in a

passport application and because there was insufficient evidence to support her

conviction for aiding and abetting the falsification of a passport application.

       Ye’s aiding and abetting conviction is not precluded by Zhenyan’s acquittal.

A jury’s acquittal of the principal on the underlying offense charge does not

preclude the jury from convicting another defendant for aiding and abetting the

                                           2
acquitted principal. Standefer v. United States, 447 U.S. 10, 20 (1980). “[I]t is a

long established principle of law that mere inconsistency of verdicts does not

require reversal unless there is insufficient evidence to sustain the guilty verdict.”

United States v. Van Brandy, 726 F.2d 548, 552 (9th Cir. 1984) (citations

omitted).1

      Moreover, there was sufficient evidence to sustain Ye’s guilty verdict for

aiding and abetting Zhenyan’s violation of 18 U.S.C. § 1542. As we hold in our

concurrently filed opinion, a conviction under the first paragraph of § 1542

requires only that, in applying for a passport, the defendant made a statement the

defendant knew to be untrue. Contrary to Ye’s contentions, there was sufficient

evidence that she and Zhenyan knew that the information Zhenyan would provide

the passport office was false, and that she aided him in providing it.

      AFFIRMED.




1
 For purposes of Ye’s conspiracy conviction, it also does not matter that the jury
acquitted Zhenyan of conspiracy and providing false information on a passport
application. “It is well established that a person may be convicted of conspiring
with a co-defendant even when the jury acquits that co-defendant of conspiracy.”
United States v. Ching Tang Lo, 447 F.3d 1212, 1226 (9th Cir. 2006).

                                           3